UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7330



JEROME YARN, JR.,

                                                 Plaintiff - Appellant,

             versus


E. B. THOMAS, Lieutenant; EDWARD KIMBLE,
Sergeant; SERGEANT HINNANT; OFFICER DAVIS,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-99-375-5-BR)


Submitted:    January 16, 2003               Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Yarn, Jr., Appellant Pro Se. Deborrah Lynn Newton, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Yarn, Jr., appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    While Yarn has alleged

abuse of the district court’s discretion in denying him a jury

trial and limiting the cross-examination of witnesses, he has not

alleged facts which would support this conclusion. Yarn’s claim of

error by the district court in its factual determination that Yarn

became angry, thus prompting the institutional use of force against

him, is based upon a credibility determination, which this court

will not review on appeal. Murdaugh Volkswagen, Inc. v. First Nat’l

Bank of S.C., 801 F.2d 719, 725 (4th Cir. 1986).   Finally, we find

specious Yarn’s contention that the district court erred in not

evaluating the force applied and the seriousness of the resulting

injury against the need for the use of force, given that such an

evaluation was a necessary and integral part of the district

court’s final determination denying relief to Yarn.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2